Citation Nr: 1533960	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected psoriasis prior to July 17, 2007, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1977 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In the Substantive Appeal, the Veteran requested a Board Videoconference hearing.  The Veteran did not appear at the Board Videoconference hearing, which was scheduled for July 2015.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  For the period prior to July 17, 2007, the psoriasis affected less than 5 percent of the entire body or exposed areas and required only topical therapy.

2.  For the period from July 17, 2007, the psoriasis required constant or near-constant systemic therapy, and is assigned a 60 percent disability rating, which is the maximum schedular rating under Diagnostic Code 7816.


CONCLUSIONS OF LAW

1.  For the period prior to July 17, 2007, the criteria for a compensable rating for psoriasis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2014).

2.  For the period from July 17, 2007, the criteria for an increased rating in excess of 60 percent for psoriasis have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that, in this case, VA has satisfied its duty to notify.  In March 2006, the RO provided notice in a letter to the Veteran prior to the initial adjudication in July 2006.  The letter notified the Veteran of what information, and evidence must be submitted to substantiate a claim for an increased rating.  Additionally, the March 2006 letter provided the Veteran with the general criteria for the assignment of an effective date and rating.

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA treatment records, VA examination reports, and lay statements.

The Veteran underwent VA examinations in March 2006, December 2007, and February 2015 to assist in determining the current severity of the service-connected psoriasis.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As the March 2006, December 2007, and February 2015 VA examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psoriasis at the times of the examinations, the VA examinations are adequate for VA purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Disability Rating Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating for Psoriasis

Service connection for psoriasis was granted in a December 2000 rating decision.  The RO assigned a zero percent (noncompensable) rating at that time.  The Veteran filed a claim for an increased rating in November 2005, which the RO denied in a July 2006 rating decision.  The Veteran appealed.  In a March 2010 rating decision, the RO increased the disability rating for psoriasis to 10 percent, effective December 13, 2007, creating a staged rating.  In a March 2015 rating decision, the RO increased the disability rating for psoriasis to 60 percent, effective July 17, 2007, the date the Veteran was first prescribed systemic therapy for the service-connected psoriasis, creating the current staged rating for the different periods.  

The Veteran's psoriasis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7816.  Under Diagnostic Code 7816, a noncompensable (0 percent) rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118.

Psoriasis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

Prior to July 17, 2007

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the service-connected psoriasis more closely approximates a compensable (10 percent) rating under Diagnostic Code 7816.  At the March 2006 VA examination performed during this appeal period (prior to July 17, 2007), the Veteran had constant itching, shedding, and crusting.  The psoriasis did not involve any areas that are exposed to the sun, and over the past twelve months the Veteran had received topical medication only for the skin condition.  Upon physical examination, the VA examiner indicated that there was no scar present.  The psoriasis, located on the left knee, had the following characteristics: exfoliation, crusting, induration of less than six square inches and abnormal skin texture of less than six square inches.  There was no ulceration, tissue loss, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The skin lesion was zero percent of the exposed area, and the skin lesion coverage relative to the whole body was 0.5 percent.  

General findings in VA treatment records are consistent with the findings in the March 2006 VA examination report.  While these records note the Veteran's treatment for psoriasis, they do not include detailed information relevant to the psoriasis rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination report.

Prior to July 17, 2007, psoriasis did not manifest symptoms or impairment more nearly approximating a compensable schedular rating, including affecting at least 5 percent, but less than 20 percent of the entire body or exposed areas, and has not required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  Because the preponderance of the evidence is against the appeal for an increased (compensable) rating prior to July 17, 2007, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

From July 17, 2007, Forward

For the appeal period from July 17, 2007, forward, the Veteran is receiving the maximum allowable schedular disability rating under Diagnostic Code 7816; therefore, a higher schedular rating for the service-connected psoriasis may not be granted under Diagnostic Code 7816 regardless of how much of the body it covers.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Accordingly, the appeal for an increased rating pursuant to Diagnostic Code 7816 is not warranted from July 17, 2007, forward.

Consideration of Scars and Disfigurement

For the entire increased rating period on appeal, the Board has considered whether another applicable rating code is more appropriate or favorable in evaluating the service-connected psoriasis.  Schafrath, 1 Vet. App. at 589.  In this case, the evidence of record does not indicate that the Veteran's psoriasis has resulted in scarring. Therefore, a higher or separate rating under Diagnostic Codes 7800-7805 is not warranted for scars.  Diagnostic Code 7800 also involves other disfigurement of the head, face, or neck.  While the March 2006 and December 2007 VA examination reports indicate that the Veteran's psoriasis results in exfoliation, crusting, induration, abnormal skin texture, disfigurement, and hypopigmentation, the affected areas were not of the head, face, or neck.  Indeed, for the entire increased rating period, the areas affected by the psoriasis are the knees and elbows.  In the February 2015 VA examination, the VA examiner explicitly indicated that the psoriasis does not cause scarring or disfigurement of the head, face or neck.  As such, the Board finds no symptom of the psoriasis that is not contemplated by the rating under Diagnostic Code 7816 and a higher or separate rating under Diagnostic Code 7800 is not warranted.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected psoriasis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Prior to July 17, 2007, the psoriasis affected less than 5 percent of the entire body or exposed areas with only topical therapy.  From July 17, 2007, forward, the psoriasis required constant or near-constant systemic therapy and was assigned a 60 percent (maximum schedular) disability rating.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7816.  The schedular rating criteria, including Diagnostic Code 7816 and the alternative ratings under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  These ratings consider disfigurement, scars, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected psoriasis are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with the psoriasis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Also, in this regard, effective June 24, 2010, the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria than extraschedular rating under 38 C.F.R. § 3.321(b).  Prior to June 24, 2010, the Veteran was employed; indeed, a TDIU was awarded from the day after the date the Veteran last worked, June 24, 2010.  As such, a TDIU is not part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

An increased disability rating for service-connected psoriasis, in excess of 0 percent prior to July 17, 2007, and in excess of 60 percent thereafter, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


